Citation Nr: 9903387	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Stuart Vess, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from February 1987 to 
May 1987, from February 1990 to July 1990, and from January 
1991 to August 1992.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas, that denied the 
appellant's claim for entitlement to service connection for 
the cause of her husband's (the veteran's) death.

At the time of his death, the veteran was in receipt of VA 
compensation benefits for a left knee disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran was in receipt of VA compensation benefits 
for a disability of the left knee.

3.  The veteran died in June 1996 as the result of his 
involvement in a motor vehicle accident.

4.  Medical evidence etiologically linking the veteran's 
death with his military service or his service-connected leg 
disability has not been presented.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (1998); Edenfield v. Brown, 
8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 7, 1996, the veteran was involved in a motor vehicle 
accident with a tractor-trailer truck.  The veteran's 
personal vehicle struck the rear axle of the tractor-trailer 
rig, pinning him in the vehicle.  An attempt to rescue the 
veteran was made but he was pronounced dead at the scene of 
the accident.  See Arkansas Democrat Gazette, June 8, 1996, 
page 10B.  

A couple of weeks after the veteran's death, his wife applied 
for VA benefits.  Through her then representative, she stated 
that she was entitled to service-connected death benefits.  
She maintained that the veteran's service-connected left leg 
disability ". . . had a direct bearing on and contributed to 
the ultimate cause of death."  Memorandum to 211-D, January 
21, 1997.  The memorandum further stated that "[t]he veteran 
did not have full use of his left lower extremity (service-
connected) and, as such, was unable to react and take 
preventative measures". Despite her contentions, the RO has 
denied her request for service connection for the cause of 
her husband's death and she has appealed to the Board for 
review.

The surviving spouse of a veteran who has died from a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1998).  "The death 
of the veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a) (1998).  
Additionally, the appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities ". . . contributed 
substantially or materially" to cause death; "that [they] 
combined to cause death; that [they] aided or lent assistance 
to the production of death."  See 38 C.F.R. § 3.312(c)(1) 
(1998).  However, service-connected disabilities of a ". . . 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions" will 
not be held to have contributed to death resulting primarily 
from some other cause.  38 C.F.R. § 3.312(c)(2) (1998).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1998).

The threshold question to be answered at the outset is 
whether the claim is well-grounded.  A well-grounded claim is 
one that is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded.  The evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  Where such evidence is not submitted, the claim 
is not well-grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) .  If a particular claim is not well-grounded, 
then the appeal fails and there is no further duty to assist 
in developing facts pertinent to the claim.

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where such assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded requirement of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); where the determinative issue does 
not require medical expertise, lay testimony itself may 
suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  If a particular claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
In this case, the evidentiary assertions with regard to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death are inherently incredible 
when viewed in the context of the total record.

The veteran passed away on June 7, 1996, at the age of 
twenty-eight.  See Certificate of Death (Arkansas).  The 
immediate cause of death was listed as multiple injuries.  
The manner of death was ruled an accident; the injuries were 
sustained when the veteran's motor vehicle struck a truck.  
There were no underlying causes of death listed.  The veteran 
was service-connected for the residuals of a left knee 
injury. 

The appellant avers that as a result of her husband's left 
knee condition, he was unable to avoid the motor vehicle 
accident that subsequently killed him.  To support her claim, 
the appellant has not provided any medical or forensics 
evidence that would substantiate her claim.  She has not 
produced any evidence, besides her one statement, that shows 
that her husband's left leg condition affected his ability to 
avoid the motor vehicle accident that subsequently killed 
him. 

To file a well-grounded claim, the appellant must submit 
supporting evidence that justifies the belief that the 
veteran's death was etiologically related to or caused by his 
military service or his service-connected disability.  The 
appellant has only offered her lay opinion concerning her 
husband's left leg condition, the accident, and his 
subsequent death.  Undoubtedly, she is sincere in her belief 
that if her husband did not have a left leg disability, he 
would have not been involved in a motor vehicle accident 
which caused his death, but she is not qualified to offer 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Mere contentions of the appellant, no matter how 
well-meaning, without supporting medical evidence that 
etiologically relates the veteran's death with a disorder or 
condition found or treated in service, or the veteran's 
service in general, do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In short, 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well-grounded and 
the claim is denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

